UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-12941 EASTERN LIGHT CAPITAL, INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3240473 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 100 Pine Street, Suite 560,San Francisco, California (Address of principal executive office) (zip code) (415) 693-9500 (Registrant’s Telephone Number, including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock $0.01 par value NYSE Amex Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T Section 232.405, during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b02 of the Exchange Act. Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o Smaller reporting company: x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox TABLE OF CONTENTS PART I– FINANCIAL INFORMATION (UNAUDITED) ITEM 1 CONDENSED CONSOLIDATED FINANCIAL STATEMENTS: Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4-17 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17-20 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4 CONTROLS AND PROCEDURES 20 PART II – OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 21 ITEM 1A RISK FACTORS 21 ITEM 1B UNRESOLVED STAFF COMMENTS 21 ITEM 2 CHANGES IN SECURITIES 21 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4 SUBMISSION OF MATTERS TO VOTE OF SECURITY HOLDERS 21 ITEM 5 OTHER INFORMATION 21 ITEM 6 EXHIBITS AND REPORTS ON FORM 8-K 21 SIGNATURES 22 All other items called for by the instructions to Form 10-Q have been omitted because the items are not applicable or the relevant information is not material. EASTERN LIGHT CAPITAL, INCORPORATED Condensed Consolidated Balance Sheets June 30, 2011and December 31, 2010 (unaudited) June30, December31, ASSETS Cash and cash equivalents $ $ Marketable securities Investments Prepaid expenses Accounts receivable Notes receivable: Mortgage notes receivable Allowance for loan losses ) ) Net notes receivable Real estate owned Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Senior mortgage debt $ $ Other liabilities Total liabilities Stockholders’ equity Preferred stock, $.01 par value;1,600,000 shares authorized; 213,820 shares issued and outstanding at December 31, 2010 Additional paid in capital - preferred stock - Less treasury stock: 16,919 preferred shares at December 31, 2010 at cost - ) Common stock, $.01 par value; 2,000,000 shares authorized; 746,558 shares issued and outstanding at June 30, 2011 and 500,432 shares issued and outstanding at December 31, 2010 Additional paid in capital - common stock Less treasury stock: 148,950 common shares at June 30, 2011 and December 31, 2010 at cost ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 1 EASTERN LIGHT CAPITAL, INCORPORATED Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 (Unaudited) Three Months Ended Six Months Ended June 30 June 30 REVENUES Interest income $ Rental income Other income 52 Total revenues EXPENSES Provision for loan losses Expenses of real estate owned Impairment of real estate owned Wages and salaries Non-income taxes 28 General and administrative Total expenses LOSS FROM OPERATIONS ) Gain (loss) on sale of real estate owned Gain (loss) on securities transactions ) Total other income (loss), net ) NET INCOME (LOSS) $ ) $ ) $ ) $ ) PREFERRED DIVIDENDS NET INCOME (LOSS) AVAILABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) NET INCOME (LOSS) PER COMMON SHARE - BASIC $ ) $ ) $ ) $ ) NET INCOME (LOSS) PER COMMON SHARE - DILUTED $ ) $ ) $ ) $ ) DIVIDENDS PAID PER PREFERRED SHARE $
